ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1981-10-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 8 OCTOBER 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE RÉFORMATION
DU JUGEMENT N°273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 8 OCTOBRE 1981
Official citation :

Application for Review of Judgement No. 273 of
the United Nations Administrative Tribunal, Order
of 8 October 1981, I.C.J. Reports 1981, p. 52.

Mode officiel de citation :

Demande de réformation du jugement n° 273
du Tribunal administratif des Nations Unies, ordonnance
du 8 octobre 1981, C.I.J. Recueil 1981, p. 52.

 

Sales number 470
No de vente :

 

 

 
52

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1981 1981
; 8 octobre
Rôle général
8 octobre 1981 n° 66

DEMANDE DE RÉFORMATION
DU JUGEMENT N°273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents : M. ELIAS, Président en exercice ; MM. FORSTER, GROS, LACHS,
Morozov, NAGENDRA SINGH, MOSLER, ODA, AGO, EL-ERIAN,
SETTE-CAMARA, EL-KHANI, SCHWEBEL, juges; M. TORRES
BERNARDEZ, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibération en chambre du conseil,

Vu l'article 66, paragraphe 2, du Statut de la Cour,

Vu les articles 102, paragraphe 2, et 44, paragraphe 3, du Règlement de
la Cour,

Rend l'ordonnance suivante :

Considérant que, par décision du 13 juillet 1981, le Comité des
demandes de réformation de jugements du Tribunal administratif des
Nations Unies a demandé à la Cour un avis consultatif sur une question
concernant le jugement n° 273 de ce Tribunal ;

Considérant que le 6 août 1981 le Président de la Cour a décidé,
conformément à l’article 66, paragraphe 2, du Statut de la Cour, que
l'Organisation des Nations Unies et ses Etats Membres sont susceptibles
de fournir des renseignements sur la question, et a rendu une ordonnance,

4
DEMANDE DE RÉFORMATION (ORDONNANCE 8 X 81) 53

par laquelle il a fixé au 30 octobre 1981 la date d’expiration du délai
pour la présentation d’exposés écrits en vertu du même article ;

Considérant qu'aucun exposé écrit n’a encore été déposé ;

Considérant que, par lettre du 24 septembre 1981 parvenue au Greffe le
5 octobre 1981, le Secrétaire général de l'Organisation des Nations Unies a
demandé que le délai dans lequel un.exposé écrit pourra être présenté au
nom de l’Organisation soit prorogé jusqu’au 30 novembre 1981, au motif
que cette prorogation est nécessaire pour la préparation des observations
du fonctionnaire qui a été l’objet du jugement du Tribunal, observations
devant être jointes à l'exposé écrit ci-dessus mentionné en vertu de l’ar-
ticle 11, paragraphe 2, du statut du Tribunal ;

La Cour

Reporte au 30 novembre 1981 la date d'expiration du délai dans lequel
des exposés écrits pourront être présentés conformément à l’article 66,
paragraphe 2, du Statut de la Cour ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, La Haye, le huit octobre mil neuf cent quatre-vingt-un.

Le Président en exercice,
{Signé) T. O. EEraASs.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
